Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 25-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 9, 2021.
Applicant's election with traverse of Group I, claims 1, 2, 17-24 in the reply filed on February 9, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant’s reserves the right to file a divisional or continuation on the non-elected claims.  The examiner’s position is that it would be appropriate to file either a divisional or continuation on the non-elected claims.
The requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Examined Claims: 1, 2, 17-24
Non-Elected and Not Examined Claims:  25-34 (Claims 32-34 being drawn to the nonelected invention i.e. apparatus)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 17-20, 23, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (U.S. Pat. 9,941,096 – utilizing the provisional application date of 2011) in view of Johannes Petrus Geurts et al. (U.S. PGPUB. 2004/0041094 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Schmidt et al. teach a method for analyzing a sample with a charged particle beam, the method comprising: milling, using an ion beam, a first surface of a sample having multiple adjacent features of interest to expose a second surface in the sample in which an end of the second surface distal to a source of the ion beam is milled to a greater depth relative to a reference depth than an end of the first surface proximal to the source of the ion beam; forming, using the ion beam or an electron beam, one or more images of the second surface by detecting the interaction of the ion beam or the electron beam with the second surface,  (Schmidt milling the first surface, using the ion beam directed at the milling angle, to expose a second surface in which the end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than the end of the first surface proximal to the ion source, the second surface including at least one feature of interest;  directing an electron beam from an electron source to the second surface;  and forming an image of the second surface by detecting the interaction of the electron beam with the second surface, the image including at least a portion of the feature of interest.  “At least one feature of interest” covers one or more for meeting the claim limitations.)
	The difference between Schmidt et al. and claim 1 is that the one or more images of the second surface including cross sections of the multiple adjacent features of interest is not discussed (Claim 1) and assembling the images of the cross sections into a three-dimensional model of one or more of the features of interest is not discussed (Claim 1).
	Regarding the one or more images of the second surface including cross sections of the multiple adjacent features of interest and assembling the images of the cross sections into a three-dimensional model of one or more of the features of interest (Claim 1), Johannes Petrus Geurts et al. teach a finally desired SEM is made, and further repetition is possible. In this manner, by making a large number of SEM of successive cross-sections, one can obtain a three dimensional representation of the interior of the sample.  In this way, the entire process occurs in one and the same particle-optical device, so that introduction into and removal out of 
DEPENDENT CLAIM 2:
	The difference not yet discussed is milling the second surface to expose a third surface, the third surface being deeper within the sample than the second surface; directing the charged particle beam toward the third surface to form one or more images of the third surface; forming, using the ion beam or the electron beam, one or more images of the third surface by detecting the interaction of the ion beam or the electron beam with the third surface, the one or more images of the third surface including cross sections of the multiple adjacent features of interest.
	Regarding claim 2, Johannes Petrus Geurts et al. teach repeating the milling and imaging steps.  (Paragraph 0027 –“If desired, it is possible to repeat the process, i.e. ion milling is used to remove so much material from the wall 32 that a new wall 34 arises, after which yet another sublimation phase is initiated, a finally desired SEM image is made, and further repetition is possible.  In this manner, by making a large number of SEM images of successive cross-sections, one can obtain a three-dimensional representation of the interior of the sample.  In this way, the entire process occurs in one and the same particle-optical device, so that introduction into and removal out of vacuum between the SEM images is rendered unnecessary, whereby a substantial saving in time can be realized.)
DEPENDENT CLAIM 17:
	The difference not yet discussed is wherein the first surface is milled at an angle selected so that the cross sections formed of each of the multiple adjacent features can be reconstructed to form a three-dimensional model of one virtual feature of interest.

DEPENDENT CLAIM 18:
	The difference not yet discussed is wherein forming the three-dimensional model includes measuring a dimension of a plurality of the cross sections and correlating each dimension with the depth of the cross section to form the virtual feature of interest.
	Regarding claim 18, Schmidt et al. teach characterizing the feature of interest in a plurality of locations along the image of the second surface;  and determining a depth of each of the plurality of locations based on the distance of the location from the end of the image proximal to the ion source and the milling angle between the ion beam and the first surface.  (See Schmidt et al. claim 1)
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein the distal end of the second surface is milled to a depth sufficient to form the bottom of the three-dimensional model.
	Regarding claim 19, Schmidt et al. teach wherein the distal end of the second surface is milled to a depth sufficient to form the bottom of the three-dimensional model.  (See Schmidt et al. Claim 1)
DEPENDENT CLAIM 20:
	The difference not yet discussed is wherein the proximal end of the second surface forms the top of the three-dimensional model and the distal end of the third surface form the bottom of the three-dimensional model.

DEPENDENT CLAIM 23:
	The difference not yet discussed is wherein a vertical resolution of the three-dimensional model in increased by increasing the number of milling operations.
	Regarding claim 23, Johannes Petrus Geurts et al. teach repeating milling and imaging.  (See Johannes Petrus Geurts et al. discussed above)
DEPENDENT CLAIM 24:
	The difference not yet discussed is wherein a vertical resolution of the three-dimensional model is increased by reducing the angle at which the sample is milled.
	Regarding claim 24, Schmidt et al. teach milling at an angle.  (See Schmidt et al. discussed above)
	The motivation for utilizing the features of Johannes Petrus Geurts et al. is that it allows for forming a 3-D image of cross sections.  (Paragraph 0027)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schmidt et al. by utilizing the features of Johannes Petrus Geurts et al. because it allows for forming a 3-D image of cross sections.
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. in view of Johannes Petrus Geurts et al. as applied to claims 1, 2, 17-20, 23, 24 above, and further in view of Dotan (U.S. Pat. 6,353,222).
The difference not yet discussed is imaging orthogonal.
Dotan teaches in Fig. 4 a SEM electron beam for forming an image.  (See Fig. 4)

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Dotan because it allows for imaging.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 17-20, 23, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,941,096 (Schmidt et al.) in view of Johannes Petrus Geurts et al. (U.S. PGPUB. 2004/0041094 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Schmidt et al. teach a method for analyzing a sample with a charged particle beam, the method comprising: milling, using an ion beam, a first surface of a sample having multiple adjacent features of interest to expose a second surface in the sample in which an end of the second surface distal to a source of the ion beam is milled to a greater depth relative to a reference depth than an end of the first surface proximal to the source of the ion beam; forming, using the ion beam or an electron beam, one or more images of the second surface by detecting the interaction of the ion beam or the electron beam with the second surface,  (Schmidt et al. Claim 1 - A method of forming a planar cross-section view for an electron microscope, the method comprising: directing an ion beam at a milling angle from an ion source toward a first surface of a sample to mill at least a portion of the sample, in which the milling angle between milling the first surface, using the ion beam directed at the milling angle, to expose a second surface in which the end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than the end of the first surface proximal to the ion source, the second surface including at least one feature of interest;  directing an electron beam from an electron source to the second surface;  and forming an image of the second surface by detecting the interaction of the electron beam with the second surface, the image including at least a portion of the feature of interest.  “At least one feature of interest” covers one or more for meeting the claim limitations.)
	The difference between Schmidt et al. and claim 1 is that the one or more images of the second surface including cross sections of the multiple adjacent features of interest is not discussed (Claim 1) and assembling the images of the cross sections into a three-dimensional model of one or more of the features of interest is not discussed (Claim 1).
	Regarding the one or more images of the second surface including cross sections of the multiple adjacent features of interest and assembling the images of the cross sections into a three-dimensional model of one or more of the features of interest (Claim 1), Johannes Petrus Geurts et al. teach a finally desired SEM is made, and further repetition is possible. In this manner, by making a large number of SEM of successive cross-sections, one can obtain a three dimensional representation of the interior of the sample.  In this way, the entire process occurs in one and the same particle-optical device, so that introduction into and removal out of vacuum between the SEM is rendered unnecessary, whereby a substantial saving in time can be realized.  (Paragraph 0027)

DEPENDENT CLAIM 2:
	The difference not yet discussed is milling the second surface to expose a third surface, the third surface being deeper within the sample than the second surface; directing the charged particle beam toward the third surface to form one or more images of the third surface; forming, using the ion beam or the electron beam, one or more images of the third surface by detecting the interaction of the ion beam or the electron beam with the third surface, the one or more images of the third surface including cross sections of the multiple adjacent features of interest.
	Regarding claim 2, Johannes Petrus Geurts et al. teach repeating the milling and imaging steps.  (Paragraph 0027 –“If desired, it is possible to repeat the process, i.e. ion milling is used to remove so much material from the wall 32 that a new wall 34 arises, after which yet another sublimation phase is initiated, a finally desired SEM image is made, and further repetition is possible.  In this manner, by making a large number of SEM images of successive cross-sections, one can obtain a three-dimensional representation of the interior of the sample.  In this way, the entire process occurs in one and the same particle-optical device, so that introduction into and removal out of vacuum between the SEM images is rendered unnecessary, whereby a substantial saving in time can be realized.)
DEPENDENT CLAIM 17:
	The difference not yet discussed is wherein the first surface is milled at an angle selected so that the cross sections formed of each of the multiple adjacent features can be reconstructed to form a three-dimensional model of one virtual feature of interest.
	Regarding claim 17, Schmidt et al. teach milling at a first surface at an angle so that cross sections are formed.  (See Schmidt et al. discussed above)  Johannes Petrus Geurts et al. teach forming the 3-D image.  (See Johannes Petrus Geurts et al. discussed above)
DEPENDENT CLAIM 18:
	The difference not yet discussed is wherein forming the three-dimensional model includes measuring a dimension of a plurality of the cross sections and correlating each dimension with the depth of the cross section to form the virtual feature of interest.
	Regarding claim 18, Schmidt et al. teach characterizing the feature of interest in a plurality of locations along the image of the second surface;  and determining a depth of each of the plurality of locations based on the distance of the location from the end of the image proximal to the ion source and the milling angle between the ion beam and the first surface.  (See Schmidt et al. claim 1)
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein the distal end of the second surface is milled to a depth sufficient to form the bottom of the three-dimensional model.
	Regarding claim 19, Schmidt et al. teach wherein the distal end of the second surface is milled to a depth sufficient to form the bottom of the three-dimensional model.  (See Schmidt et al. Claim 1)
DEPENDENT CLAIM 20:
	The difference not yet discussed is wherein the proximal end of the second surface forms the top of the three-dimensional model and the distal end of the third surface form the bottom of the three-dimensional model.
	Regarding claim 20, Schmidt et al. teach wherein the proximal end of the second surface forms the top of the three-dimensional model and the distal end of the third surface form the bottom of the three-dimensional model.  (See Schmidt et al. Claim 1)

DEPENDENT CLAIM 23:
	The difference not yet discussed is wherein a vertical resolution of the three-dimensional model in increased by increasing the number of milling operations.
	Regarding claim 23, Johannes Petrus Geurts et al. teach repeating milling and imaging.  (See Johannes Petrus Geurts et al. discussed above)
DEPENDENT CLAIM 24:
	The difference not yet discussed is wherein a vertical resolution of the three-dimensional model is increased by reducing the angle at which the sample is milled.
	Regarding claim 24, Schmidt et al. teach milling at an angle.  (See Schmidt et al. discussed above)
	The motivation for utilizing the features of Johannes Petrus Geurts et al. is that it allows for forming a 3-D image of cross sections.  (Paragraph 0027)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schmidt et al. by utilizing the features of Johannes Petrus Geurts et al. because it allows for forming a 3-D image of cross sections.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,941,096 (Schmidt et al.) in view of Johannes Petrus Geurts et al. (U.S. PGPUB. 2004/0041094 A1) as applied to claims 1, 2, 17-20, 23, 24 above, and further in view of Dotan (U.S. Pat. 6,353,222).
The difference not yet discussed is imaging orthogonal.
Dotan teaches in Fig. 4 a SEM electron beam for forming an image.  (See Fig. 4)
	The motivation for utilizing the features of Dotan is that it allows for imaging.  (Column 5 lines 25-26)
.
Claims 1, 2, 17-20, 23, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/903,370 in view of U.S. Patent No. 9,941,096 (Schmidt et al.) and Johannes Petrus Geurts et al. (U.S. PGPUB. 2004/0041094 A1). 
Claims 1-7 of co-pending Application No. 15/903,370  teach milling, using an ion beam, a first surface of a sample having multiple a feature of interest to expose a second surface in the sample in which an end of the second surface distal to a source of the ion beam is milled to a greater depth relative to a reference depth than an end of the first surface proximal to the source of the ion beam; forming, using the ion beam or an electron beam, one or more images of the second surface by detecting the interaction of the ion beam or the electron beam with the second surface.
The difference between the claims of co-pending Application No. 15/903,370 is that multiple features are not discussed (Claim 1) and the one or more images of the second surface including cross sections of the multiple adjacent features of interest is not discussed (Claim 1) and assembling the images of the cross sections into a three-dimensional model of one or more of the features of interest is not discussed (Claim 1).
Schmidt et al. discussed above teach multiple features.  (See Schmidt et al. – “At least one”)
Johannes Petrus Geurts et al. teach the required imaging.  (See Johannes Petrus Geurts et al. discussed above)
.
This is a provisional nonstatutory double patenting rejection.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/903,370 in view of U.S. Patent No. 9,941,096 (Schmidt et al.) and Johannes Petrus Geurts et al. (U.S. PGPUB. 2004/0041094 A1)  as applied to claims 1, 2, 17-20, 23, 24 above, and further in view of Dotan (U.S. Pat. 6,353,222).
The difference not yet discussed is imaging orthogonal.
Dotan teaches in Fig. 4 a SEM electron beam for forming an image.  (See Fig. 4)
	The motivation for utilizing the features of Dotan is that it allows for imaging.  (Column 5 lines 25-26)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Dotan because it allows for imaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 10, 2021